            Case 1:20-cv-06047-VSB Document 15 Filed 10/02/20 Page 1 of 1
                                               Representing Management Exclusively in Workplace Law and Related Litigation
                                            Jackson Lewis P.C.     ALBANY, NY           GREENVILLE, SC         MINNEAPOLIS, MN          PROVIDENCE, RI
                                                                   ALBUQUERQUE, NM      HARTFORD, CT           MONMOUTH COUNTY, NJ      RALEIGH, NC
                                           44 South Broadway
                                                                   ATLANTA, GA          HONOLULU, HI*          MORRISTOWN, NJ           RAPID CITY, SD
                                                      14th Floor   AUSTIN, TX           HOUSTON, TX            NEW ORLEANS, LA          RICHMOND, VA
                                        White Plains NY 10601      BALTIMORE, MD        INDIANAPOLIS, IN       NEW YORK, NY             SACRAMENTO, CA
                                               Tel 914 872-8060    BIRMINGHAM, AL       JACKSONVILLE, FL       NORFOLK, VA              SALT LAKE CITY, UT
                                                                   BOSTON, MA           KANSAS CITY REGION     OMAHA, NE                SAN DIEGO, CA
                                               Fax 914 946-1216
                                                                   CHICAGO, IL          LAS VEGAS, NV          ORANGE COUNTY, CA        SAN FRANCISCO, CA
                                        www.jacksonlewis.com       CINCINNATI, OH       LONG ISLAND, NY        ORLANDO, FL              SAN JUAN, PR
                                                                   CLEVELAND, OH        LOS ANGELES, CA        PHILADELPHIA, PA         SEATTLE, WA
                                                                   DALLAS, TX           MADISON, WI            PHOENIX, AZ              ST. LOUIS, MO
                                                                   DAYTON, OH           MEMPHIS, TN            PITTSBURGH, PA           TAMPA, FL
                                                                   DENVER, CO           MIAMI, FL              PORTLAND, OR             WASHINGTON DC REGION
                                                                   DETROIT, MI          MILWAUKEE, WI          PORTSMOUTH, NH           WHITE PLAINS, NY
                                                                   GRAND RAPIDS, MI

                                                                   *through an affiliation with Jackson Lewis P.C., a Law Corporation


DIRECT DIAL: (631) 247-4675
EMAIL ADDRESS: ADAM.GUTTELL@JACKSONLEWIS.COM


                                                                   September 30, 2020                                10/2/2020
VIA ECF                                                                                                 The Clerk of Court is directed to mail of coy
The Honorable Vernon S. Broderick                                                                       of this order to pro se Plaintiff.
United States District Judge
United States District Court, Southern District of New York
40 Foley Square
New York, New York 10007
                                              Re:    Currin v. Glenwood Management Corp.
                                                     Case No. 1:20-cv-06047 (VSB)(DCF)
Dear Judge Broderick:
                 This firm represents Defendant, Glenwood Management Corp., in the above-
referenced matter. We write jointly with pro se Plaintiff to request an adjournment of two weeks
of all dates in Your Honor’s September 1, 2020 Order (Dkt. 13). Specifically, the parties seek the
following adjournment of dates:


      •   Plaintiff’s time to file an amended complaint, extended from September 30, 2020 to
          October 14, 2020;
      •   Plaintiff’s time to submit opposition to Defendant’s motion to dismiss, extended from
          October 9, 2020 to October 23, 2020; and
      •   Defendant’s time to submit reply, extended from October 23, 2020 to November 6, 2020.
                This is the second request for an extension by either Party, and all parties consent.
This request is being made because the Plaintiff has notified Defendant that he is ill and asked that
Defendant request a two-week extension on his behalf. While the parties have been working
toward a resolution in principle, it is not yet finalized.


                                                                   Respectfully submitted,

                                                                   JACKSON LEWIS P.C.


                                                                   By: /s/ Adam G. Guttell
                                                                          Adam G. Guttell
cc:       Charles Currin (Plaintiff pro se)
4820-1000-8269, v. 1
